DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on October 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Claim Objections
Claims 1 is objected to because of the following informalities:  Claim 1 recites “characterized in that”. However, it is suggested to amend to -wherein-.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the secondary channel” in line 4. However, it is suggested to amend to -the at least one secondary channel-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control member” in claim 8 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “member” that is coupled with functional language “monitoring” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosure is devoid to provide any structure corresponding to the limitation “control member”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites limitations “a second secondary channel” and “a first secondary channel”. However, claim 1 recites “at least one secondary channel”. The Examiner is unsure whether the limitations in claim 4 is part of the limitation in claim 1. As a result, claim 4 is indefinite.
Claim 8 recites the limitation "the pressure sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to -the sensor-.
Claim limitation “control member” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid to provide any structure corresponding to the limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 recites limitation “a sensor for measuring the oscillation of the air”. However, it appears that the limitation is the same as the sensor in claim 5 since both are adapted for measuring frequency/oscillation. As a result, the Examiner is unsure whether they are the same sensor or distinct sensors. 
Claim 10 is rejected with the same reason as claim 4 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzl (US 4,550,614).
With regard to claim 1, Herzl discloses an oscillation nozzle, comprising a main channel (Fig. 1) and at least one secondary channel (FA/FB) surrounding the main channel, wherein the nozzle has an inlet (12) and an outlet (13) for an air flow defining a flow axis (X) running centrally through the main channel, characterized in that the secondary channel comprises a drill hole (at F1, see Fig. 2).
With regard to claim 2, the device of Herzl discloses the invention as disclosed in the rejection of claim 1 above. Herzl further discloses the outlet comprises a sensor (DB/DA) for measuring the oscillation of the air flow (Col. 5 lines 12-18).  
With regard to claim 3, the device of Herzl discloses the invention as disclosed in the rejection of claim 1 above. Herzl further discloses the sensor is a pressure sensor (Col. 6 lines 31-36).  
With regard to claim 4, the device of Herzl discloses the invention as disclosed in the rejection of claim 1 above. Herzl further discloses a second secondary channel (FA/FB) which surrounds the main channel opposite of a first secondary channel (Fig. 1).  
With regard to claim 5, Herzl discloses a system comprising: an oscillation nozzle (Fig. 1), comprising a main channel and at least one secondary channel (FA/FB) surrounding the main channel, wherein the nozzle has an inlet (12) and an outlet (13) for a fluid defining a flow axis (X) running centrally through the main channel, characterized in that the secondary channel comprises a drill hole (at F1, Fig. 2) and a sensor (DA/DB) for sensing the oscillation frequency (Col. 5 lines 12-18).  
With regard to claim 6, the device of Herzl discloses the invention as disclosed in the rejection of claim 5 above. Herzl further discloses the sensor (DA/DB) is arranged within the outlet of the nozzle (Fig. 2).  
With regard to claim 7, the device of Herzl discloses the invention as disclosed in the rejection of claim 5 above. Herzl further discloses the sensor is a pressure sensor (Col. 6 lines 31-36).  
With regard to claim 8, the device of Herzl discloses the invention as disclosed in the rejection of claim 5 above. Herzl further discloses a control member connected to the pressure sensor for monitoring the oscillation frequency to a predefined intended frequency (Fig. 3).  
With regard to claim 9, the device of Herzl discloses the invention as disclosed in the rejection of claim 5 above. Herzl further discloses the outlet of the nozzle comprises a sensor for measuring the oscillation of the air (Col. 5 lines 12-18).    
With regard to claim 10, the device of Herzl discloses the invention as disclosed in the rejection of claim 5 above. Herzl further discloses the nozzle comprises a second secondary channel (DA/DB) which surrounds the main channel opposite of a first secondary channel (Fig. 1).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752